Citation Nr: 1700329	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  09-35 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

What evaluation is warranted for post operative residuals of left shoulder open capsular shift surgery with instability since May 1, 2005?


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from January to August 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

In March 2011, the Board denied entitlement to an evaluation greater than 20 percent for post operative residuals of left shoulder open capsular shift surgery with instability for the period from August 27, 2004 to February 19, 2005.  The issue of what evaluation is warranted for this left shoulder disability for the period from May 1, 2005 was remanded for additional development.  

At that time, the Board also remanded the issues of what evaluation was warranted for a left shoulder scar prior to September 29, 2008 and since September 29, 2008 so that a statement of the case could be furnished.  This was accomplished in January 2012.  The Veteran did not submit a VA Form 9 and these issues are not for consideration.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Information in the claims folder indicates that the Veteran applied for benefits from the Social Security Administration, but that the claim was denied.  These records are potentially relevant to the appeal and should be requested.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). 

The March 2011 remand directed the RO to refer the claim to the Under Secretary for Benefits or the Director, Compensation Service for extraschedular consideration.  There is no indication this was accomplished and another remand is necessary.  Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the claimant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).

Updated VA records, if any, should be requested on remand.  38 C.F.R. § 3.159(c)(2) (2016).

Accordingly, the case is REMANDED for the following action:

1.  The RO is directed to:

·	Request records from the Social Security Administration pertaining to any claim for disability benefits.

·	Request medical records from the VA Medical Center in Syracuse, New York and any associated outpatient clinics for the period from November 2013 to the present.  

If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, refer the claim to the Under Secretary for Benefits or the Director, Compensation Service for extraschedular consideration.  

3.  Upon completion of the requested development and any additional development deemed appropriate, readjudicate the issue of what evaluation is warranted for for post operative residuals of left shoulder open capsular shift surgery with instability since May 1, 2005.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and be given an appropriate opportunity for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




